DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, Figs. 4-5, in the reply filed on 06/29/2021 is acknowledged.
Applicants designated claims 1-6, 8-13, and 15-19 read into elected Species A.
However, the examiner considers claim 5 is a feature of Fig. 23, not readable into Figs. 4-5 and should also be withdrawn.
Claims 5, 7 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2-19, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/29/2021.
Claim Interpretations
The “a vaporizer for vaporizing a semiconductor powder” of claim 1, 
the “heats … a temperature of at least about 850° C” of claim 16,
are an intended use of the apparatus. An apparatus that is capable of being operated at such condition is considered read into the claim.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

Claim 19 recites “wherein the temperature of each of the heater and the vaporizer are controlled separately”, the permeable wall vaporizer itself is a heater by passing voltage through it ([0040]).

Claim Objections
Claims 2, 3, and 12 are objected to because of the following informalities:  
The “thermal insulation” of claims 2 and 12 should be “a thermal insulation”. 
The “cradles” of claim 3 should be “a plurality of cradles”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein an outer surface of the beam is coated with a low emissivity coating”, it is not clear how low the emissivity has to be to read into this limitation.

Claim 10 will be examined inclusive emissivity relative to any other high emissivity component in the apparatus.

Dependent claim 11 is also rejected under USC 112(b) at least due to dependency to rejected claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 13, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell et al. (US 8382901, from IDS, hereafter ‘901).
‘901 teaches all limitations of:

 Heater tube 100 can be resistively heated, and can be formed from SiC. Heater tube 100 is permeable to the vapor and carrier gas, but not to the powder (col. 11, lines 63-65), a powder of a semiconductor material; (col. 1, lines 34-35, the claimed “a vaporizer for vaporizing a semiconductor powder into a semiconductor vapor”);
 The mixed vapor and carrier gas travel through outlet 103 into the interior of distribution manifold 102 (col. 12, lines 11-12, the claimed “a manifold comprising a channel bounded by an inner surface of the manifold”, note the annular space between the sheath 101 and the manifold 102 is the claimed “channel”), 
The uniform vapor/carrier gas composition is directed to a plurality of distribution holes 108 located at a position in distribution manifold 102 substantially opposite the position on tubular sheath 101 at which outlet 103 is located (col. 12, lines 29-33, the claimed “and a nozzle extending through the inner surface and an outer surface of the manifold, wherein the channel receives the semiconductor vapor from the vaporizer, and the semiconductor vapor flows from the channel and through the nozzle”); 
Cradle 105 is heated by proximate heater tubes 106 (col. 12, lines 20-21, the claimed “and a heater configured to heat the manifold, wherein the manifold is positioned between the vaporizer and the heater”, Note “between” in the sense of flow direction, or the bottom half of the manifold 102 is in between the heater tube 100 and the heater tube 106, in case Applicants argue that the entire manifold should be 
	Claim 2: Distribution manifold 102 may be encased or surrounded by an insulation such as a fiber blanket insulation 104 for retaining heat generated by permeable heated tube 100, thereby reducing the energy required to maintain the temperature required to vaporize the powder (col. 12, lines 14-18, the claimed “comprising thermal insulation in contact with the outer surface of the manifold”).
	Claim 13: the outer circumference of the channel is circular (the claimed “wherein the channel has a substantially circular cross-section”).
	Claim 15: The uniform vapor/carrier gas composition is directed through distribution holes 108 toward a portion of graphite cradle 105, dispersing streams of uniform vapor/carrier gas composition directed through distribution holes 108 and further increasing the uniformity of the vapor/carrier gas with respect to composition, pressure, and velocity. The uniform vapor/carrier gas composition is directed into a nozzle 109 formed by graphite cradle 105 and is then deposited as a film on underlying substrate 400 (col. 12, lines 35-44, the claimed “wherein the nozzle extends through the outer surface of the manifold at a substrate facing portion of the manifold, and wherein the vaporizer is disposed above at an opposite side of the manifold from the substrate facing portion of the manifold”).
	Claim 16: The distributor temperature can be about 500 degrees to about 1200 degrees C (col. 4, lines 47-48, description of Fig. 1 applicable to Fig. 12, the claimed “wherein the heater heats a lip of the manifold, an area of the manifold surrounding the 
	Claim 17: Fig. 12 shows the distribution holes 108 is at an acute angle relative to the normal direction of the substrate 400 (the claimed “wherein the nozzle is directed at nozzle angle θ relative to normal of a substrate, wherein the nozzle angle θ is acute”).
	Claim 19: Heater tube 100 is heated to a temperature sufficient to vaporize the powder as it travels within and along the length of heater tube 100 (col. 11, lines 60-63, therefore, independent of the proximate heater tubes 106, the claimed “wherein the temperature of each of the heater and the vaporizer are controlled separately”).
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-4, 6, 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘901, in view of Sopko et al. (US 3850679, hereafter ‘679).
‘901 further teaches some limitations of:
	Claim 3: proximate tubular sheaths 107 (col. 12, line 22, same position as the beam 402 of instant application, Fig. 12 shows the beam spans across the cradles 105, the claimed “comprising a beam that spans across formed between cradles, wherein the manifold, the vaporizer, and the heater is carried by the beam”).
Claim 12: Distribution manifold 102 may be encased or surrounded by an insulation such as a fiber blanket insulation 104 for retaining heat generated by permeable heated tube 100, thereby reducing the energy required to maintain the temperature required to vaporize the powder (col. 12, lines 14-18, the claimed “comprising thermal insulation such that the thermal insulation is supported by the beam” sheaths 107 indirectly support the fiber blanket insulation 104).

‘901 does not teach the limitations of
	Claim 3: (comprising a beam that spans across) a gap (formed between cradles, wherein the manifold, the vaporizer, and the heater is carried by the beam).
Claim 9: wherein the beam contacts the manifold.


‘679 is an analogous art in the field of CHEMICAL VAPOR DEPOSITION OF COATINGS (title), vaporized solvent and a vaporized metal containing reactant (abstract). ‘679 teaches that The vapor distribution assembly 13 comprises a vapor manifold or plenum 38 having two vapor channels 39 separated by a dividing wall 40 (Fig. 1, col. 6, lines 57-59), In order to minimize or avoid the buildup of deposits on irregular structural surfaces which might result in deposits flaking off and dropping onto the substrate 11 thereby causing defects the vapor coating assembly is encased within a vapor coater shield 84 … the vaporizer chamber 14 is connected to the vaporizer cradle support 80 … The space between the vapor coater shield 84 and the vapor manifold 38 is preferably filled with a thermal insulation 87, such as mineral wool, asbestos or the like (Fig. 4, col. 9, lines 36-52). Note the channel 45 functions as a heater (Fig. 1, col. 11, lines 22-25, therefore, the thermal insulation 87 surrounds the heater 45).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have replaced the cradle 105 of ‘901 with the cradle support 80 of ‘679, particularly the vapor coater shield 84 that surround the fiber blanket insulation 104 and the proximate tubular sheaths 107 of ‘901 and the fiber 

	‘901 further teaches the limitations of:
	Claim 4: proximate tubular sheaths 107 (col. 12, line 22, Fig. 12 shows two sheaths 107, the claimed “comprising a second beam disposed across from the beam to form a flux exit slot, wherein the semiconductor vapor flows through the flux exit slot to a substrate”).
	Claims 6 and 8: proximate heater tubes 106, which can be formed from SiC and resistively heated, and located inside proximate tubular sheaths 107 (col. 12, lines 20-22, the claimed “wherein the heater heats the beam” of claim 6 and “wherein the beam forms a tubular structure having an inner cavity, and wherein the heater is disposed within the inner cavity of the beam” of claim 8).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘901 and ‘679, as being applied to claim 3 rejection above, further in view of Probst et al. (US 20120122276, hereafter ‘276).
The combination of ‘901 and ‘679 does not teach the limitations of
	Claim 10: wherein an outer surface of the beam is coated with a low emissivity coating.




Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have applied low emissivity coating 6, as taught by ‘276, to the substrate facing surface of the proximate tubular sheaths 107 of ‘901, for the purpose of that the substrate will not be heated above the maximum temperature during thermal evaporation of the material, as taught by ‘276 ([0031]).

.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘901, ‘679, and ‘276, as being applied to claim 10 rejection above, further in view of Luks  (US 3291619, hereafter ‘619).
‘276 further teaches that at least the surfaces of the emission reducing means arranged to come into contact with the material vapour are of a corrosion-resistant material, for example a material of the group consisting of but not being limited to fused silica and ceramic ([0016]) but is silent on specific ceramic material.  The combination of ‘901, ‘679, and ‘276 does not teach the limitations of
	Claim 11: wherein the low emissivity coating comprises Al2O3 or Y2O3.

‘619 is solving similar problem of ceramic (title) and emissivity (col. 1, line 11). ‘619 teaches that it may be noted that a white alumina body has an emissivity of about 0.2 (col. 1, lines 29-30).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have adopted white alumina ceramic, as taught by ‘276, as the material for the imported low emissivity coating 6 from ‘276 to ‘901, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ‘901, in view of Beck et al. (US 20160281212, hereafter ‘212).
‘901 is silent on power utilization and does not explicitly teach the limitation of:
	Claim 18: wherein the vaporizer comprises a permeable wall vaporizer, and wherein at least 70% of power supplied to the permeable wall vaporizer is used to vaporize the semiconductor vapor.

‘212 is an analogous art in the field of THERMAL MANAGEMENT OF EVAPORATION SOURCES (title), evaporation sources for deposition processes have disposed therearound an insulation material (abstract). ‘212 teaches that Conventional systems with high thermal mass have the added advantage that control of the thermal evaporation process is simplified as temperature fluctuations based on power fluctuations to the heaters are typically negligible. Highly effective thermal insulation further reduces sensitivity to incoming power fluctuations. Such thermal insulation also reduces heat losses to the surroundings, i.e., it increases thermal coupling efficiency of the electrical heater power to the material to be evaporated, leading to lower operating costs. In summary, high thermal mass and highly effective thermal insulation are important aspects of conventional industrial thermal evaporation processes ([0005]).


Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have provided effective fiber blanket insulation In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20060236940 is cited as similar to ‘901 (Figs. 7-8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEATH T CHEN/           Primary Examiner, Art Unit 1716